                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MATTHEW SHAWN BORKE,

      Plaintiff,                                    Case No. 20-cv-12774
                                                    Hon. Matthew F. Leitman
v.

KELCY WARREN, et al.,

     Defendants.
__________________________________________________________________/

 ORDER (1) ADOPTING RECOMMENDED DISPOSITION OF REPORT
  AND RECOMMENDATION (ECF No. 30) AND (2) TERMINATING
     DEFENDANTS’ MOTIONS TO DISMISS (ECF Nos. 12, 18)
                   WITHOUT PREJUDICE

      On October 13, 2020, Plaintiff Matthew Shawn Borke filed a pro se civil-

rights action against the Defendants. (See Compl., ECF No. 1.) The Defendants then

moved to dismiss. (See Mots., ECF No. 12, 18.) After the Defendants filed their

motions, the assigned Magistrate Judge issued an order in which he granted Borke

leave to file a First Amended Complaint “in order to remedy the purported pleading

defects that Defendants [] raised in their motion[s] to dismiss.” (Order, ECF No. 22,

PageID.174-175.) The Magistrate Judge also told the parties that if Borke filed a

First Amended Complaint, he would recommend that the Court terminate

Defendants’ motions to dismiss as moot. (See id.)




                                         1
       Borke filed a First Amended Complaint on March 31, 2021. (See First Am.

Compl., ECF No. 26.) And Defendants have now filed new motions to dismiss that

pleading. (See Mots., ECF Nos. 27, 28.) In light of the filing of the First Amended

Complaint and Defendants’ new motions, the Magistrate Judge issued a report and

recommendation on April 20, 2021, in which he recommended that the Court deny

Defendants’ initial motions to dismiss without prejudice as moot (the “R&R”). (See

R&R, ECF No. 30.) At the conclusion of the R&R, the Magistrate Judge informed

the parties that if they wanted to seek review of the recommendation, they needed to

file specific objections with the Court within fourteen days. (See id., PageID.355.)

      No party has filed any objections to the R&R. The failure to object to an R&R

releases the Court from its duty to independently review the matter. See Thomas v.

Arn, 474 U.S. 140, 149 (1985). Likewise, the failure to file objections to an R&R

waives any further right to appeal. See Howard v. Sec’y of Health and Human Servs.,

932 F.2d 505 (6th Cir. 1991); Smith v. Detroit Fed’n of Teachers Local 231, 829

F.2d 1370, 1373 (6th Cir. 1987).

      Accordingly, because no party has filed objections to the R&R, and because

Defendants’ initially-filed motions to dismiss are now moot, the Court ADOPTS

Magistrate Judge’s recommended disposition of Defendants’ motions.




                                         2
        IT IS FURTHER ORDERED that Defendants’ initially-filed motions to

dismiss (ECF Nos. 12, 18) are TERMINATED WITHOUT PREJUDICE as

moot.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 6, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 6, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                         3
